On Motion to Dismiss Appeal.
MONROE, C. J.
This suit was brought by the district attorney of Richland parish for the removal of the sheriff of that parish.
The transcript of appeal, filed in this court on March 15, 1915, discloses a verdict, reading:
“We, the jury, find the defendant, W. T. Oliver, guilty of nonfeasance, but not to the *181extent to justify Ms impeachment or removal from office of sheriff of Richland parish.”
The transcript does not disclose any judgment, rendered upon the verdict, nor motion, nor order, nor bond, of appeal; nor the name of the presiding judge.
Counsel appearing for defendant move that the appeal be dismissed on the ground “that there is no judgment in the case from which an appeal can, or could be, taken, none such at the time the appeal herein was taken, none ever having been signed and entered by the presiding judge of the court a qua, and that therefore this court is without jurisdiction of the appeal.”
The motion is well founded. C. P. 541, 565; Railroad Co. v. Construction Co., 118 La. 409, 37 South. 10; Hauch v. Drew, 116 La. 4S8, 40 South. 847; Mitchell v. Creosoting Co., 123 La. 957, 49 South. 655; Hanchey v. Railroad Co., 135 La. 352, 65 South. 487.
The appeal herein is therefore dismissed.